Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1-5, 8, 10-14, 17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jakobsson (US 10,674,009 B1) in view of Tiku (US 10149156 B1).
 	As per claim 1, Jakobsson teaches a system (Jakobsson, Fig.1, a system) comprising: a phone number database including a data record that pairs a managing entity to a phone number (Jakobsson, Fig.1 and Col.3, lines 65-67, a database 154 including data store that associate or pair verification service provider (i.e. managing entity) to phone numbers; also see Col.7, lines 25-28); and a controller in communication with the phone number database (Jakobsson, Fig.1, processing unit 152 in communication with database 154) and operative to: 
receive an authentication code request corresponding to the managing entity and identifying the phone number (Jakobsson, Fig.1 and Col.3, lines 8-11, receive a verification request associated with verification service provider and verification of ANI (i.e. caller ID or phone number); also see Col.4, lines 38-46); 
validate the phone number is registered to the managing entity via querying the phone number database (Jakobsson, Fig.1 and Col.4, line 2-4 and lines 30-35, validating caller identification number which is recorded or enrolled or registered to the verification service provider by retrieving information stored the database 154; also see Col.11, lines 66-67, queries the verification service to verify the validity of the caller’s device).  
 	However, Jakobsson does not explicitly teach wherein the phone number database includes data records for a plurality of managing entities paired to a plurality of phone numbers, and the data records include the data record that pairs the managing entity to the phone number; responsive to validating the phone number is registered to the managing entity, generate an authentication code corresponding to the phone number; store the generated authentication code in the data record; and transmit the authentication code to the managing entity.
	In the same field of endeavor, Tiku teaches wherein the phone number database (Tiku, Fig.2, database 216) includes data records for a plurality of managing entities paired to a plurality of phone numbers (Tiku, Col.6, lines 46-55, including data for plurality of trusted caller ID authorities (i.e. managing entities) associated or paired with one or more phone numbers), and the data records include the data record that pairs the managing entity to the phone number (Tiku, Col.6, lines 46-55, data that associated the trusted caller ID authority to the phone number); responsive to validating the phone number is registered to the managing entity (Tiku, Col.8, lines 59-61, validates the registration and the identity of mobile communication device using registration data (i.e. phone number); also see Col.12, lines 54-58), generate an authentication code corresponding to the phone number (Tiku, Col.13, lines 8-17, generating authentication object such as trusted token corresponding to the phone number); store the generated authentication code in the data record (Tiku, Col.7, lines 16-21, storing authentication object such as trusted token in the datastore); and transmit the authentication code to the managing entity (Tiku, Col.13, lines 24-31, sending or transmitting trusted token of the authentication object to the trusted caller ID authority). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Tiku into invention of Jakobsson in order to provide authenticated information which improve communication by allowing a recipient to have confidence in the origin of a call and  trust the identity of the caller.

As per claim 2 as applied to claim 1 above, Jakobsson teaches receive a validation request corresponding to a service provider (Jakobsson, Fig.1 and Col.3, lines 18-21, receive a verification request corresponding to service provider 120).
	However, Jakobsson does not explicitly teach the validation request including an authentication code; validate that the authentication code in the validation request matches the authentication code stored in the data record via querying the phone number database; and responsive to validating that the authentication code in the validation request matches the authentication code in the data record, transmit an authentication message.  
 	In the same field of endeavor, Tiku teaches the validation request including an authentication code (Tiku, Col.5, lines 5-10, validation request including authentication object (i.e. trusted token)); validate that the authentication code in the validation request matches the authentication code stored in the data record via querying the phone number database (Tiku, Col.13, lines 33-45, validate that the authentication object such as trusted token in the validation request corresponds or matches the authentication object stored in the datastore by querying); and responsive to validating that the authentication code in the validation request matches the authentication code in the data record (Tiku, Col.13, lines 33-45, responsive to verifying that authentication object in the validation request corresponds or matches the authentication object in the datastore), transmit an authentication message (Tiku, Col.13, lines 33-45, send or transmit SMS messaging for authentication).   
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Tiku into invention of Jakobsson in order to provide authenticated information which improve communication by allowing a recipient to have confidence in the origin of a call and  trust the identity of the caller.
As per claim 3 as applied to claim 2 above, Jakobsson further teaches wherein the authentication message indicates the authentication code in the validation request authorizes access to one or more services corresponding to the phone number (Jakobsson, Col.13, lines 25-35, text or message indicates security verification token to verify or authorize access rights such as phone call associated with ANI). 
 	As per claim 4 as applied to claim 3 above, Jakobsson further teaches wherein the one or more services include: a call request; a short message service (SMS); a rich communication service (RCS); and/or a caller identification name (CNAM) (Jakobsson, Col.3, line 5, phone call or SMS). 
 	As per claim 5 as applied to claim 2 above, Tiku further teaches the validation request identifies one or more services corresponding to the phone number (Tiku, Col.5, lines 5-15, validation request corresponding to the device phone number which is identified voice data of the call); and the authentication message indicates the authentication code in the validation request provides access to the one or more services (Col.13, lines 55-65 SMS messaging to request authentication that offers or provides one or more services). 
 	As per claim 8 as applied to claim 1 above, Jakobsson further teaches wherein the phone number database is a number registry (Jakobsson, Col.4, lines 1-3 and Fig.1, database 154 is a number record or number enrollment (i.e. register)).   
 	As per claim 10, Jakobsson teaches a method (Jakobsson, Fig.1) comprising: 
receiving, from a managing entity an authentication code request that identify the phone number (Jakobsson, Fig.1 and Col.3, lines 8-11, receive a verification request associated with verification service provider and verification of ANI (i.e. caller ID or phone number); also see Col.4, lines 38-46); validating that the phone number is registered to the managing entity via querying the phone number database (Jakobsson, Fig.1 and Col.4, line 2-4 and lines 30-35, validating caller identification number which is recorded or enrolled or registered to the verification service provider by retrieving information stored the database 154; also see Col.11, lines 66-67, queries the verification service to verify the validity of the caller’s device) including a data record that pairs a managing entity to a phone number (Jakobsson, Fig.1 and Col.3, lines 65-67, a database 154 including data store that associate or pair verification service provider (i.e. managing entity) to phone numbers; also see Col.7, lines 25-28). 
However, Jakobsson does not explicitly teach wherein the phone number database includes data records for a plurality of managing entities paired to a plurality of phone numbers, and the data records include the data record that pairs the managing entity to the phone number; responsive to validating the phone number is registered to the managing entity, generating an authentication code corresponding to the phone number; storing the generated authentication code in the data record; and transmitting the authentication code to the managing entity.
	In the same field of endeavor, Tiku teaches wherein the phone number database (Tiku, Fig.2, database 216) includes data records for a plurality of managing entities paired to a plurality of phone numbers (Tiku, Col.6, lines 46-55, including data for plurality of trusted caller ID authorities (i.e. managing entities) associated or paired with one or more phone numbers), and the data records include the data record that pairs the managing entity to the phone number (Tiku, Col.6, lines 46-55, data that associated the trusted caller ID authority to the phone number); responsive to validating the phone number is registered to the managing entity (Tiku, Col.8, lines 59-61, validates the registration and the identity of mobile communication device using registration data (i.e. phone number); also see Col.12, lines 54-58), generating an authentication code corresponding to the phone number (Tiku, Col.13, lines 8-17, generating authentication object such as trusted token corresponding to the phone number); storing the generated authentication code in the data record (Tiku, Col.7, lines 16-21, storing authentication object such as trusted token in the datastore); and transmitting the authentication code to the managing entity (Tiku, Col.13, lines 24-31, sending or transmitting trusted token of the authentication object to the trusted caller ID authority). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Tiku into invention of Jakobsson in order to provide authenticated information which improve communication by allowing a recipient to have confidence in the origin of a call and  trust the identity of the caller.
As per claim 11 as applied to claim 10 above, Jakobsson teaches receiving a validation request corresponding to a service provider (Jakobsson, Fig.1 and Col.3, lines 18-21, receive a verification request corresponding to service provider 120).
However, Jakobsson does not explicitly teach the validation request including an authentication code; validate that the authentication code in the validation request matches the authentication code stored in the data record via querying the phone number database; and responsive to validating that the authentication code in the validation request matches the authentication code in the data record, transmit an authentication message.  
 	In the same field of endeavor, Tiku teaches the validation request including an authentication code (Tiku, Col.5, lines 5-10, validation request including authentication object (i.e. trusted token)); validate that the authentication code in the validation request matches the authentication code stored in the data record via querying the phone number database (Tiku, Col.13, lines 33-45, validate that the authentication object such as trusted token in the validation request corresponds or matches the authentication object stored in the datastore by querying); and responsive to validating that the authentication code in the validation request matches the authentication code in the data record (Tiku, Col.13, lines 33-45, responsive to verifying that authentication object in the validation request corresponds or matches the authentication object in the datastore), transmit an authentication message (Tiku, Col.13, lines 33-45, send or transmit SMS messaging for authentication).   
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Tiku into invention of Jakobsson in order to provide authenticated information which improve communication by allowing a recipient to have confidence in the origin of a call and  trust the identity of the caller.
As per claim 12 as applied to claim 10 above, Jakobsson further teaches wherein the authentication message indicates the authentication code in the validation request authorizes access to one or more services corresponding to the phone number (Jakobsson, Col.13, lines 25-35, text or message indicates security verification token to verify or authorize access rights such as phone call associated with ANI). 
 	As per claim 13 as applied to claim 12 above, Jakobsson further wherein the one or more services include: a call request; a short message service (SMS); a rich communication service (RCS); and/or a caller identification name (CNAM) (Jakobsson, Col.3, line 5, phone call or SMS). 
 	As per claim 14 as applied to claim 11 above, Tiku further teaches the validation request identifies one or more services corresponding to the phone number (Tiku, Col.5, lines 5-15, validation request corresponding to the device phone number which is identified voice data of the call); and the authentication message indicates the authentication code in the validation request provides access to the one or more services (Col.13, lines 55-65 SMS messaging to request authentication that offers or provides one or more services). 
 	As per claim 17 as applied to claim 10 above, Jakobsson further teaches wherein the phone number database is a number registry (Jakobsson, Col.4, lines 1-3 and Fig.1, database 154 is a number record or number enrollment (i.e. register)).   
 	As per claim 19, Jakobsson teaches a non-transitory computer-readable medium storing instructions (Jakobsson, Col.2, line 8, computer readable medium storing instruction) that adapt at least one processor (Jakobsson, Fig.1, processing unit 152) to: receive, from a managing entity an authentication code request that identify the phone number (Jakobsson, Fig.1 and Col.3, lines 8-11, receive a verification request associated with verification service provider and verification of ANI (i.e. caller ID or phone number); also see Col.4, lines 38-46); validate that the phone number is registered to the managing entity via querying the phone number database (Jakobsson, Fig.1 and Col.4, line 2-4 and lines 30-35, validating caller identification number which is recorded or enrolled or registered to the verification service provider by retrieving information stored the database 154; also see Col.11, lines 66-67, queries the verification service to verify the validity of the caller’s device) including a data record that pairs a managing entity to a phone number (Jakobsson, Fig.1 and Col.3, lines 65-67, a database 154 including data store that associate or pair verification service provider (i.e. managing entity) to phone numbers; also see Col.7, lines 25-28). 
However, Jakobsson does not explicitly teach wherein the phone number database includes data records for a plurality of managing entities paired to a plurality of phone numbers, and the data records include the data record that pairs the managing entity to the phone number; responsive to validating the phone number is registered to the managing entity, generate an authentication code corresponding to the phone number; store the generated authentication code in the data record; and transmit the authentication code to the managing entity.
	In the same field of endeavor, Tiku teaches wherein the phone number database (Tiku, Fig.2, database 216) includes data records for a plurality of managing entities paired to a plurality of phone numbers (Tiku, Col.6, lines 46-55, including data for plurality of trusted caller ID authorities (i.e. managing entities) associated or paired with one or more phone numbers), and the data records include the data record that pairs the managing entity to the phone number (Tiku, Col.6, lines 46-55, data that associated the trusted caller ID authority to the phone number); responsive to validating the phone number is registered to the managing entity (Tiku, Col.8, lines 59-61, validates the registration and the identity of mobile communication device using registration data (i.e. phone number); also see Col.12, lines 54-58), generate an authentication code corresponding to the phone number (Tiku, Col.13, lines 8-17, generating authentication object such as trusted token corresponding to the phone number); store the generated authentication code in the data record (Tiku, Col.7, lines 16-21, storing authentication object such as trusted token in the datastore); and transmit the authentication code to the managing entity (Tiku, Col.13, lines 24-31, sending or transmitting trusted token of the authentication object to the trusted caller ID authority). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Tiku into invention of Jakobsson in order to provide authenticated information which improve communication by allowing a recipient to have confidence in the origin of a call and  trust the identity of the caller.
As per claim 20 as applied to claim 19 above, Jakobsson teaches receive a validation request corresponding to a service provider (Jakobsson, Fig.1 and Col.3, lines 18-21, receive a verification request corresponding to service provider 120).
However, Jakobsson does not explicitly teach the validation request including an authentication code; validate that the authentication code in the validation request matches the authentication code stored in the data record via querying the phone number database; and responsive to validating that the authentication code in the validation request matches the authentication code in the data record, transmit an authentication message.  
 	In the same field of endeavor, Tiku teaches the validation request including an authentication code (Tiku, Col.5, lines 5-10, validation request including authentication object (i.e. trusted token)); validate that the authentication code in the validation request matches the authentication code stored in the data record via querying the phone number database (Tiku, Col.13, lines 33-45, validate that the authentication object such as trusted token in the validation request corresponds or matches the authentication object stored in the datastore by querying); and responsive to validating that the authentication code in the validation request matches the authentication code in the data record (Tiku, Col.13, lines 33-45, responsive to verifying that authentication object in the validation request corresponds or matches the authentication object in the datastore), transmit an authentication message (Tiku, Col.13, lines 33-45, send or transmit SMS messaging for authentication).   
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Tiku into invention of Jakobsson in order to provide authenticated information which improve communication by allowing a recipient to have confidence in the origin of a call and  trust the identity of the caller.
As per claim 21 as applied to claim 20 above, Jakobsson further teaches wherein the authentication message indicates the authentication code in the validation request authorizes access to one or more services corresponding to the phone number (Jakobsson, Col.13, lines 25-35, text or message indicates security verification token to verify or authorize access rights such as phone call associated with ANI). 
 	As per claim 22 as applied to claim 21 above, Jakobsson further wherein the one or more services include: a call request; a short message service (SMS); a rich communication service (RCS); and/or a caller identification name (CNAM) (Jakobsson, Col.3, line 5, phone call or SMS). 
	As per claim 23 as applied to claim 1 above, Tiku further teaches validate that each of the plurality of phone numbers is registered to one of the plurality of managing entities via querying the phone number database (Tiku, Col.10, lines 1-10, validating that registration data (i.e. phone numbers) is registered to the caller ID authorities 112 by comparing (therefore querying) the datastore). 
B)	Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jakobsson (US 10,674,009 B1) in view of Tiku (US 10149156 B1) and further in view of Dufresne (US 2014/0074685 A1). 
 	As per claim 6 as applied to claim 1 above, Jakobsson in view of Tiku does not explicitly teach wherein the managing entity is a local number administrator. 
 	In the same field of endeavor, Dufresne teaches wherein the managing entity is a local number administrator (Dufresne, ¶0091, local administrator). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Dufresne into invention of Jakobsson and Tiku in order to use a platform that can create profiles within the organization and define roles and responsibilities for each profile to maintain privacy of the data for users (Dufresne, ¶0092). 
As per claim 7 as applied to claim 1 above, Jakobsson in view of Tiku does not explicitly teach wherein the managing entity is a Responsible Organization.  
In the same field of endeavor, Dufresne teaches wherein the managing entity is a Responsible Organization (Dufresne, ¶0091, responsible organization). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Dufresne into invention of Jakobsson and Tiku in order to use a platform that can create profiles within the organization and define roles and responsibilities for each profile to maintain privacy of the data for users (Dufresne, ¶0092). 
 	As per claim 15 as applied to claim 10 above, Jakobsson in view of Tiku does not explicitly teach wherein the managing entity is a local number administrator. 
 	In the same field of endeavor, Dufresne teaches wherein the managing entity is a local number administrator (Dufresne, ¶0091, local administrator). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Dufresne into invention of Jakobsson and Tiku in order to use a platform that can create profiles within the organization and define roles and responsibilities for each profile to maintain privacy of the data for users (Dufresne, ¶0092). 
As per claim 16 as applied to claim 10 above, Jakobsson in view of Tiku does not explicitly teach wherein the managing entity is a Responsible Organization.  
In the same field of endeavor, Dufresne teaches wherein the managing entity is a Responsible Organization (Dufresne, ¶0091, responsible organization). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Dufresne into invention of Jakobsson and Tiku in order to use a platform that can create profiles within the organization and define roles and responsibilities for each profile to maintain privacy of the data for users (Dufresne, ¶0092). 
C)	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jakobsson (US 10,674,009 B1) in view of Tiku (US 10149156 B1) and further in view of Aldworth (US 2017/0064523 A1). 
 	As per claim 9 as applied to claim 8 above, Jakobsson in view of Tiku does not explicitly teach wherein the number registry is a toll-free number registry.  
In the same field of endeavor, Aldworth teaches wherein the number registry is a toll-free number registry (Aldworth, ¶0069, toll-free number registration). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Aldworth into invention of Jakobsson and Tiku in order for routing toll-free telephone calls using a toll-free exchange, thereby minimizing the number of hand-offs and reducing the ultimate cost of the toll-free call (Aldworth, ¶0019). 
 	As per claim 18 as applied to claim 17 above, Jakobsson in view of Tiku does not explicitly teach wherein the number registry is a toll-free number registry.  
In the same field of endeavor, Aldworth teaches wherein the number registry is a toll-free number registry (Aldworth, ¶0069, toll-free number registration). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Aldworth into invention of Jakobsson and Tiku in order for routing toll-free telephone calls using a toll-free exchange, thereby minimizing the number of hand-offs and reducing the ultimate cost of the toll-free call (Aldworth, ¶0019). 
Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643